Citation Nr: 0632426	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-43 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to November 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the Oakland, CA Regional Office (RO) 
of the Department of Veterans Affairs (VA) that granted 
service connection for hearing loss and denied service 
connection for tinnitus.        


FINDING OF FACT

It is not shown that the veteran's tinnitus is related to 
service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A June 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The August 2004 rating decision and a November 2004 
statement of the case (SOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.   Although the veteran was not provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) such notice would only be 
relevant if the benefit sought was being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and asked the veteran to 
submit or identify any pertinent medical evidence.  The 
veteran submitted a copy of an April 2004 audiogram (which 
addressed the veteran's hearing loss but not his tinnitus) 
and did not identify any other outstanding medical evidence.  
In addition, the veteran was provided with an audiological 
examination in August 2004.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service medical records do not show any diagnosis or 
complaints of tinnitus.  On separation examination, the 
veteran's hearing acuity was within a normal range for VA 
disability determination purposes.  (See 38 C.F.R. § 3.385 
defining what constitutes disability due to impaired 
hearing).

On VA examination in August 2004, the veteran was noted to 
have unilateral left ear periodic tinnitus, which recurred 
approximately 10 times per month for 1 hour at a time.  The 
examiner commented that he could not comment as to the 
causative factor of the veteran's tinnitus.  He also opined 
that the veteran's hearing loss was less likely caused by or 
a result of noise exposure while on active duty in the 
military.  This was based on the patient's occupational, 
recreational and military case history.  In a subsequent 
April 2005 addendum the examiner indicated that review of the 
service medical records did not show complaints, treatment or 
diagnosis of tinnitus and that there was no evidence in the 
claims file that the tinnitus developed shortly after 
discharge or may have been related to military noise 
exposure.  The examiner opined that without additional 
evidence, the veteran's tinnitus was not caused by, nor a 
result of, military service.  

In his September 2004 Notice of Disagreement, the veteran 
noted that the RO's August 2004 decision concerning tinnitus 
seemed to be in direct contradiction to its decision 
concerning hearing loss.   The decision granted service 
connection for hearing loss due to exposure to noise in 
service based on the VA examiner's opinion but then denied 
service connection for tinnitus because the evidence did not 
show that the tinnitus was related to exposure to noise in 
service.  In his subsequent, December 2004 Form 9 the veteran 
reiterated this argument and also noted that since separation 
he worked as a plumber, an occupation that did not expose him 
to loud noise.  His military service as an artillery 
specialist was the only source of acoustic trauma he had been 
exposed to.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Competent medical evidence of record reasonably establishes 
that the veteran has tinnitus.  Recurrent unilateral left ear 
tinnitus was noted on August 2004 VA audiological evaluation.  
However, there is no evidence of record showing that tinnitus 
became manifest in service or is related to service.  Service 
medical records do not reveal any complaints or findings of 
tinnitus and the only medical opinion of record addressing a 
potential relationship between service and current tinnitus, 
found that the two are not related.  While the veteran 
alleges that his tinnitus is related to service, as a 
layperson, his allegations are not competent evidence of a 
medical diagnosis or nexus.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran contends that it is contradictory for VA to grant 
service connection for hearing loss based on the August 2004 
VA examination but deny service connection for tinnitus based 
on this same examination (and associated April 2005 
addendum). This argument could have some merit if the VA 
examiner had actually found a relationship between the 
veteran's current hearing loss disability and service.  
However, it appears the RO may have misread the examiner's 
opinion when granting service connection for hearing loss as 
the examiner found that the veteran's hearing loss was less 
likely caused by, or a result of, noise exposure while on 
active duty in the military.  Consequently, his medical 
opinion concerning hearing loss is consistent with his 
medical opinion concerning tinnitus.  Thus, while the 
veteran's contention may call into question the RO's decision 
making regarding the already decided claim for hearing loss, 
it does not call into question the critical competent medical 
evidence in this case, i.e., the VA examiner's opinion 
concerning a potential nexus between service and current 
tinnitus.  As it is this medical evidence that must form the 
basis for the Board's decision, the veteran's argument 
regarding consistency in the process lacks merit.   

Since it is not shown that tinnitus became manifest in 
service or is related to service, the preponderance of the 
evidence is against this claim and it must be denied.     



ORDER

Service connection for tinnitus is denied.  



____________________________________________
GEORGE R. SENYK    
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


